Title: [Diary entry: 5 May 1787]
From: Washington, George
To: 

 Saturday 5th. Mercury at  in the Morning— at Noon and  at Night. A few drops of rain fell in the Night—the Morning cloudy and the Wind brisk from the Southward. A good shower abt. 10. Rid to the Fishing landing, Ferry, French’s and D. run Plantations. At the first Plantation One Plow was listing in the Stoney field, another crossing in the flat, and the harrow preparing for the drill plow. The Women preparing, & hoeing the New grd. in front of the House; At Frenchs two Plows were set to plowing alongside the Meadow, where the roots and Grubs had been taken out in order to prepare it for grass seeds but making bad work my farmer thought the grd. cd. not be made fit to receive them this Spring. One harrow was harrowing as usual And the rest of the People grubbing. The clover seemed to be coming up pretty thick in places among the flax. The flax & Barley seemed to grow pretty well. At Dogue-run, one Plow was crossing in the last years Tobo. grd. for Corn. In the laps of the fence Inclosg. it 139 pumpkin hills were Planted. Drilling corn, & listing going on as usual there. At Muddy hole, the Plows began to break up the ground which was in drill Corn last year for Turnips, Pease, Potatoes &ca. Finished Plantg. their parts of the New ground in front of the home house with Corn—in every other 4th. row of which and 10th. hill two Pumpkin seeds were planted through the whole ground. Ordered this to be done on the other side by the Ferry People. Mr. Bull—A Delegate in Congress from South Carolina on his return to that came here to dinner and stayed all Night.